672 So. 2d 669 (1996)
STATE of Louisiana
v.
Stanley GORDON, III.
No. 96-K-0427.
Supreme Court of Louisiana.
May 10, 1996.
PER CURIAM.
Defendant was convicted of forgery and impersonating a police officer. He was adjudicated to be a fourth felony offender on the forgery charge. The trial judge sentenced defendant to forty months at hard labor on the forgery charge, below the statutory minimum of twenty years mandated for a fourth offender under La.R.S. 15:529.1. The court of appeal affirmed and the state now applies to this court.
Louisiana's judiciary maintains the distinct responsibility of reviewing sentences imposed in criminal cases for constitutional excessiveness. State v. Sepulvado, 367 So. 2d 762 (La. 1979). However, in order to find the punishment mandated by La.R.S. 15:529.1 excessive, the trial judge must find that the sentence makes no measurable contribution to the acceptable goals of punishment or that the sentence amounts to nothing more than the purposeful imposition of pain and suffering and is grossly out of proportion to the severity of the crime. State v. Dorthey, 623 So. 2d 1276 (La.1993).
Although the trial judge cited Dorthey in his reasons, it does not appear that he made a sufficient showing on the record to say that imposition of the statutorily mandated minimum sentence would be constitutionally excessive under these facts. Moreover, even assuming the statutorily mandated minimum sentence was excessive under these facts, the trial judge failed to justify his reduction of the sentence down to forty months. Accordingly, the judgment of the court of appeal is vacated and the case remanded to the trial court to justify its deviation from the statutorily-mandated minimum sentence in this case.
CALOGERO, C.J. concurs.
*670 JOHNSON, J. would deny the writ.
BLEICH, J. not on panel.